        Case 7:18-mc-00988 Document 10 Filed on 08/18/20 in TXSD Page 1 of 2
                                                                                                                                  United States District Court
                                                                                                                                     Southern District of Texas

                                                                                                                                         ENTERED
                                                                                                                                       August 19, 2020
                                          UNITED STATES DISTRICT COURT
                                                                                                                                     David J. Bradley, Clerk
                                           SOUTHERN DISTRICT OF TEXAS
                                               MCALLEN DIVISION


CARTIUS LYRONE MONTGOMERY                                                  §
                                                                           §
                                                                           §
VS.                                                                        § MISC. ACTION NO. M-18-988
                                                                           §
LORIE DAVIS                                                                §


                    ORDER ADOPTING REPORT AND RECOMMENDATION

           Pending before the Court is Petitioner Cartius Lyrone Montgomery’s Application

to Proceed In Forma Pauperis, which had been referred to the Magistrate Court for a

report and recommendation. On July 16, 2020, the Magistrate Court issued the Report

and Recommendation, recommending that Petitioner’s application to proceed in forma

pauperis be denied, and that Petitioner be given an additional thirty (30) days to pay the

required $5 filing fee. The time for filing objections has passed and no objections have

been filed. However, Petitioner has once again filed a request to proceed in forma

pauperis but has provided no new documentation. As set out in the Report and

Recommendation, Petitioner has, during the more than two years his case has been

pending, had funds to pay the $5.00 minimal filing fee.

           Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the

Report and Recommendation for clear error.1 Finding no clear error, the Court adopts the

1
   As noted by the Fifth Circuit, “[t]he advisory committee’s note to Rule 72(b) states that, ‘[w]hen no timely objection is filed, the [district] court
need only satisfy itself that there is no clear error on the face of the record in order to accept the recommendation.’” Douglas v. United Servs.
Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996) (quoting Fed. R. Civ. P. 72(b) advisory committee’s note (1983)) superceded by statute on other
grounds by 28 U.S.C. § 636(b)(1), as stated in ACS Recovery Servs., Inc. v. Griffin, No. 11-40446, 2012 WL 1071216, at *7 n.5 (5th Cir. Apr. 2,
2012).



1/2
      Case 7:18-mc-00988 Document 10 Filed on 08/18/20 in TXSD Page 2 of 2




Report and Recommendation in its entirety. Accordingly, it is hereby ORDERED that

Petitioner’s Application to Proceed In Forma Pauperis is DENIED, and Petitioner shall

within thirty (30) days pay the required $5.00 filing fee for this action. Failure to timely

submit the $5.00 filing fee will result in dismissal of this action in its entirely.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 18th day of August, 2020.


                                                ___________________________________
                                                Micaela Alvarez
                                                United States District Judge




2/2
